Exhibit 10.1

SigmaTron International, Inc.

Amended and Restated

Change in Control Severance Payment Plan

 

ARTICLE I

PURPOSE OF THE PLAN

 

This Amended and Restated Change in Control Severance Payment Plan (the “Plan”)
has been established by SigmaTron International, Inc., a Delaware corporation
(the “Corporation”), to provide for the payment of severance pay primarily to
selected management and highly compensated employees whose employment with the
Corporation terminates due to certain conditions created by a change in control
of the Corporation.

 

ARTICLE II

ELIGIBILITY

 

2.1.Employees covered by Plan.  Only those employees of the Corporation listed
on Exhibit A are participants in the Plan (“Participants”).  No other employees
are covered by this Plan, unless designated for coverage by the Board in
writing.  A Participant may be removed from the Plan upon  ninety (90)
days’ advance written notice but may not be removed during the Protection
Period.

 

ARTICLE III

DEFINITIONS

 

3.1.“Board” means the Board of Directors of the Corporation.

 

3.2.“Cause” in connection with the termination of a Participant’s employment
with the Corporation means:  (i) conviction of a felony; (ii) gross negligence
in the performance of the Participant’s duties; (iii) deliberate material injury
to the Corporation; or (iv) refusal after at least ten (10) days written notice
from the Board to carry out directions of the Board, provided that performance
in accordance with such directions does not constitute a change in the terms and
conditions of the Participant’s employment as described in Section 4.1.  If the
Corporation could have terminated a Participant’s employment for Cause, but
lacked actual knowledge of any act or omission described above at the time of
termination, the termination will nevertheless be deemed for Cause upon the
later discovery of such act or omission.  A determination that a termination is
for Cause, as defined above, will be effective only for the purpose of this Plan
and will not be determinative with respect to any other contract or arrangement
between the Corporation and the Participant, unless the Board makes a specific
determination to the contrary.

 

3.3.“Change in Control” means a Change in Control of the Corporation.  A Change
in Control of the Corporation shall occur upon the happening of any one of the
following:

 

(a) Twenty percent voting shares. The acquisition by any entity, person, or
group of beneficial ownership, as that term is defined in Rule 13d-3 under the
Securities Exchange



 

2391943v3

--------------------------------------------------------------------------------

 

Act of 1934, of the ownership of more than 20% in the aggregate of the
outstanding capital stock of the Corporation entitled to vote for the election
of directors.

 

(b) Change in majority of Directors.  As a result of, or in connection with, any
cash tender or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions,
the persons who are directors of the Corporation before the transaction shall
cease to constitute a majority of the board or the board of directors of any
successor to the Corporation;

 

(c) Merger, Consolidation or Share Exchange.  The Corporation becomes a party to
a merger, consolidation or share exchange in which either (i) the Corporation
will not be the surviving corporation or (ii) the Corporation will be the
surviving corporation and any outstanding shares of common stock of the
Corporation will be converted into shares of any other company (other than a
reincorporation or the establishment of a holding company involving no change of
ownership of the Corporation) or other securities or cash or other property
(excluding payments made solely for fractional shares); or

 

(d)  Sale of Assets.    More than 50% of the assets and business of the
Corporation are sold, transferred or assigned to, or otherwise acquired by, any
other unrelated entity or entities.

 

(e) Disposition of Designated Operation.    All or substantially all of the
assets and business of a Participant’s Designated Operation are sold,
transferred or assigned to, or otherwise acquired by, any other unrelated entity
or entities.    

 

In no event shall the distribution by the Corporation to its shareholders of
stock in a subsidiary be deemed a Change in Control.

 

3.4.“Code” means the Internal Revenue Code of 1986, as amended.

 

3.5“Designated Operation” means the Corporation’s operation designated with
respect to each Participant on Exhibit A.

 

3.6“Disability” means a Participant’s permanent and total disability within the
meaning of Code Section 22(e)(3).

 

3.7“Good Reason” means, with respect to a Participant, the existence of any of
the following changes to the Participant’s employment with the Corporation
without the Participant’s written consent:



(a) reduction in salary or material reduction in the Participant’s fringe
benefits to which Participant is entitled, including a reduction in the number
of paid vacation days in any year, unless such reduction in benefits is
nondiscriminatory and the resulting level of benefits is consistent with that
available to employees of the Corporation with similar authority and length of
service, which as to a Participant shall include service with the Corporation
before a Change in Control;

 





2

 

--------------------------------------------------------------------------------

 

(b) reduction in eligibility to participate in employee benefit plans or
reduction in eligibility to participate in other compensation plans, including
but not limited to, incentive bonus plans or stock option plans, unless such
reduction in eligibility is non discriminatory and the resulting level of
eligibility is consistent with that available to employees of the Corporation
with similar authority and length of service, which as to Participant shall
include service with the Corporation before a Change in Control;

 

(c) reduction in job responsibility or authority or the assignment of duties of
a non executive nature or for which the Participant is not reasonably equipped
by his/her skills and experience;

 

(d) request to relocate the Participant’s principal business office or residence
by more than twenty  (25) miles or assignment of duties that would reasonably
require such relocation;

 

(e) assignment of duties to the Participant which would reasonably require
him/her to spend significantly more normal working days away from his/her
principal business office or residence during any consecutive twelve month
period than such Participant was so required to spend on average during the
three (3) consecutive twelve month periods immediately preceding the date of a
Change in Control; or

 

(f) failure to provide office facilities, secretarial services, technology,
support and other administrative services to the Participant which are
substantially equivalent to the facilities and services provided to the
Participant on the date of the Change in Control, provided, however, that no
termination of a Participant’s employment shall constitute a termination for
Good Reason unless (i) the Participant has first provided the Corporation with
written notice specifically identifying the acts or omission constituting the
grounds for Good Reason within thirty  (30) days after the Participant has or
should reasonably be expected to have had knowledge of the occurrence thereof,
(ii) the Corporation has not cured such acts or omissions within thirty  (30)
days of its actual receipt of such notice, and (iii) the effective date of the
Participant’s termination for Good Reason occurs no later than one-hundred
twenty (120) days after the initial existence of the facts or circumstances
constituting Good Reason

 

3.8.“Severance” means (a) an involuntary termination of the Participant’s
employment by the Corporation for reasons other than Cause or the Participant’s
death or Disability, or (b) termination of a Participant’s employment by the
Participant for Good Reason, in each case during the Protection Period.

 

3.9.“Severance Payment” means the payment described in Article V.

 

3.10.“Protection Period” means the period beginning as of the date the
Corporation enters into a definitive agreement (or commencement of any action)
the consummation of which would result in a Change in Control, but no earlier
than six months prior to an actual Change in Control, and ending on the two-year
anniversary of the effective date of the Change in Control.    





3

 

--------------------------------------------------------------------------------

 

 

3.11.“Specified Employee” means any Participant who is a “specified employee” as
described under Code Section 409A(a)(2)(B)(i) and Treas. Reg. Sec. 1.409A-1(i).

 

ARTICLE IV

PAYMENT CONDITIONS

 

4.1.Severance During the Protection Period.  A Participant who at any time
during the Protection Period sustains a Severance shall be entitled to the
Severance Payment described in Article V, provided, however, that no Severance
Payment shall be due if the Participant fails to return all of the Corporation’s
property upon such Severance.

 

ARTICLE V

SEVERANCE PAYMENT

 

5.1.Severance pay.  A Participant who satisfies the payment conditions under
Article IV will receive a Severance Payment equal to that amount set forth
opposite such Participant’s name on Exhibit A hereto, subject to adjustments as
otherwise provided in this Article V.

 

5.2.Golden parachute restriction.

 

(a) Reduction for “parachute payment.”  Notwithstanding anything above in this
Article V, if the Participant is a “disqualified individual” (as defined in Code
Section 280G(c)), and the Severance Payment provided for in this Article,
together with any other payments which the Participant has the right to receive
from the Corporation (or its affiliates and subsidiaries), would constitute a
“parachute payment” (as defined in Code Section 280G(b)(2)), the Severance
Payment shall be reduced.  The reduction shall be in an amount so that the
present value of the total amount received by the Participant from the
Corporation or its affiliates and subsidiaries will be one dollar ($1.00) less
than three (3) times the Participant’s base amount (as defined in Code Section
280G) and so that no portion of the amounts received by the Participant shall be
subject to the excise tax imposed by Code Section 4999.

 

(b) Repayment of excess amount.  If through error or otherwise a Participant
should receive payments under this Plan, together with other payments the
Participant has the right to receive from the Corporation on account of a change
in control as defined in Code Section 280G, excluding any qualified retirement
plan payments, in excess of one dollar ($1.00) less than three times his/her
base amount, the Participant shall immediately repay the excess to the
Corporation upon notification that an overpayment has been made.

 

5.3.Unfunded Plan.  Payments under this Plan shall be made from the general
funds of the Corporation.  Nothing contained in this Plan shall give a
Participant any right, title or interest in any property of the Corporation.

 





4

 

--------------------------------------------------------------------------------

 

5.4.Modification or Waiver.  A Participant’s rights under the Plan may be
waived  or modified by the written agreement of the affected Participant and the
Corporation.  Nothing herein will prohibit a divergence between the terms and
conditions of a waiver or modification agreed to by any one Participant and the
terms and conditions agreed to by any other Participant.

 

5.5Reduction related to Advance Notice.  If the Corporation is obligated by law
to pay a Participant any amount with respect to a failure to provide advance
notice of an involuntary termination of a Participant’s employment, then the
Severance Payment hereunder shall be reduced by any such amount paid by the
Corporation.

 

ARTICLE VI

PAYMENT TERMS

 

6.1.Form and Time of Payments.

 

(a)If a Participant is not a Specified Employee, the Severance Payment shall be
made in a single lump sum within fourteen (14) days after the date of the
Participant’s termination of employment.

 

(b)If a Participant is a Specified Employee, the Severance Payment shall be made
in a single lump sum on the first day after the expiration of the six (6) month
period following the Participant’s termination of employment.  In the event of a
Specified Employee’s death prior to payment, the Severance Payment shall be made
to the Participant’s estate.

 

6.2.Late Charge and Interest.  In the event a Severance Payment or any portion
thereof is not paid within fourteen (14) days after the later of the date
provided for payment in Section 6.1 or the Participant’s written request for
payment under this Plan, and the payment remains unmade for five (5) days after
written notice of such non payment is given to the Corporation, the Corporation
shall pay the affected Participant an additional twenty five percent (25%) of
the delinquent amount. In addition, the Corporation shall pay the affected
Participant interest at a rate of twelve percent (12%) per annum in relation to
the delinquent amount which interest shall accrue from the date provided for
payment in Section 6.1 until such delinquent amount is paid.

 

ARTICLE VII

AMENDMENT AND TERMINATION

 

7.1.Before Change in Control.  This Plan may be amended from time to time or
terminated by action of the Board.  This Plan will also automatically terminate
if the Corporation  (a) is legally dissolved, (b) makes a general assignment for
the benefit of its creditors or (c) files for protection under the United States
Bankruptcy Code.

 





5

 

--------------------------------------------------------------------------------

 

7.2.During the Protection Period.  Notwithstanding the foregoing, the Plan may
not be amended or terminated by the Corporation or the Board during the
Protection Period.  The Plan shall automatically terminate at the end of the
Protection Period.

 

ARTICLE VIII

ARBITRATION

 

8.1.Except as otherwise provided herein, any controversy or claim arising out of
or relating to this Plan or the breach hereof shall be settled by arbitration in
accordance with such rules as may be agreed upon by the Corporation and
Participant, or, failing agreement, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) as such
rules may be modified herein.

 

8.2.An award rendered in connection with an arbitration pursuant to this Section
shall be final and binding, and judgment upon such an award may be entered and
enforced in any court of competent jurisdiction.

 

8.3.The Forum for arbitration under this Section shall be Chicago, Illinois and
the governing law for such arbitration to the extent not pre-empted by Federal
law shall be the laws of the State of Illinois.

 

8.4.Arbitration under this Article shall be conducted by a single arbitrator
selected jointly by the Corporation and Participant.  If within thirty (30) days
after a demand for arbitration is made, the Corporation and Participant are
unable to agree on a single arbitrator, three arbitrators shall be
appointed.  The Corporation and Participant shall each select one arbitrator and
those two arbitrators shall then select within thirty (30) days a third neutral
arbitrator.  In connection with the selection of a single arbitrator or the
third arbitrator, consideration shall be given to familiarity with the
electronics  manufacturing services industry and related products and experience
in dispute resolution between parties, as a judge or otherwise.  If the
arbitrators selected by the Corporation and Participant cannot agree on a third
arbitrator, they shall discuss the qualifications of such third arbitrator with
the AAA prior to selection of such arbitrator, which selection shall be in
accordance with the Commercial Arbitration Rules of AAA.

 

8.5.If an arbitrator cannot continue to serve, a successor to an arbitrator
selected by the Corporation and Participant shall be also selected by the same
party, and a successor to a neutral arbitrator shall be selected as specified in
subsection 8.4 of this Article.  A full rehearing will be held only if the
neutral arbitrator is unable to continue to serve or if the remaining
arbitrators unanimously agree that such a rehearing is appropriate.

 

8.6.The arbitrator or arbitrators shall be guided, but not bound, by the Federal
Rules of Evidence and by the procedural rules, including discovery provisions,
of the Federal Rules of Civil Procedure.  Any discovery shall be limited to
information directly relevant to the controversy or claim in arbitration.

 





6

 

--------------------------------------------------------------------------------

 

8.7.The parties shall each be responsible for their own costs and expenses,
except for the fees and expenses of the arbitrators, which shall be shared
equally by the Corporation and Participant.  Notwithstanding the above, the
Corporation shall pay the arbitration expenses, including reasonable attorneys’
fees, incurred by any Participant in arbitration hereunder in which such
Participant successfully seeks to enforce his/her rights under the Plan.

 

ARTICLE IX

MISCELLANEOUS

 

9.1.No Guarantees.  Nothing in this Plan will give Participants a separate right
to continued employment, compensation level or position with the Corporation.

 

9.2.Applicable Law.  To the extent not preempted by federal law, this Plan will
be construed in accordance with the laws (other than the conflict of laws
provisions) of the State of Illinois.

 

9.3.Participant Assignment.  No interest of any Participant under this Plan, or
any right to receive any payment or distribution hereunder, shall be subject in
any manner to sale, transfer, assignment, pledge, attachment, garnishment, or
other alienation or encumbrance of any kind, nor may such interest or right to
receive a payment or distribution be taken, voluntarily or involuntarily, for
the satisfaction of the obligations or debts of, or other claims against, the
Participant including claims for alimony, support, separate maintenance, and
claims in bankruptcy proceedings.

 

9.4.Severability.  In the event any provision of this Plan is held illegal or
invalid, the remaining provisions of this Plan shall not be affected thereby.

 

9.5.Successors.  The Plan shall be binding upon and inure to the benefit of the
Corporation, the Participants and their respective heirs, representatives and
successors.

 

9.6.Notice.  Notices under this Plan shall be in writing and sent by registered
mail, return receipt requested, to the following addresses or to such other
address as the party being notified may have previously furnished to the other
party by written notice:

 

If to the Corporation:

 

SigmaTron International, Inc.

2201 Landmeier Road

Elk Grove Village, IL  60007

Attention: President

 

If to a Participant:

 

The address last indicated on the records of the Corporation.

 





7

 

--------------------------------------------------------------------------------

 

9.7.Code Section 409A.  It is intended that the Plan shall comply with Code
Section 409A and the Treasury Regulations and any other Internal Revenue Service
guidance related thereto so as not to subject the Participants to the payment of
additional taxes and interest under Code Section 409A.  In furtherance of this
intent, this Plan shall be interpreted, operated and administered in a
manner consistent with these intentions and no event shall be considered a
termination of employment unless such termination is considered a “separation
from service” as such term is defined under Code Section 409A.  If the
Corporation makes a good faith determination that any amount provided under this
Plan is likely to be subject to the additional tax and/or interest imposed by
Code Section 409A, the Corporation shall use its best commercially
reasonable efforts to modify the Plan to reduce the risk that such additional
tax will apply, in a manner designed to preserve the material economic benefits
intended to be provided to the Participant under the Plan. Notwithstanding the
preceding, the Participants shall be solely responsible for the payment of any
tax liability and interest that arises under Code Section 409A that may result
from any compensation received, or deemed to be received, by the Participants
hereunder.

 

IN WITNESS WHEREOF, the Corporation has adopted this Amended and Restated Change
in Control Severance Payment Plan as of this 11th day of March, 2014.

 

 

SigmaTron International, Inc.

 

 

Attest:By: /s/ Gary R. Fairhead

Its:  President

/s/ Linda K. Frauendorfer 

Secretary

 

8

 

--------------------------------------------------------------------------------

 

 

 

Sigmatron International, Inc.

Amended and Restated

Change in Control Severance Payment Plan

 

EXHIBIT A

 

Employee

Designated Operation

 

Severance Payment

Gary R. Fairhead

Corporate

 

An amount equal to the product of (i) the mean average income of Employee
reported on Employee’s Form W 2 for the five calendar years ending immediately
prior to the Change in Control, times (ii) 2.99.

Linda K. Frauendorfer

Corporate

 

Gregory A. Fairhead

Elk Grove Village, Illinois

 

Daniel P. Camp

Acuna, Mexico

 

Rajesh B. Upadhyaya

Union City, California

 

John P. Sheehan

Corporate

 

Thomas F. Rovtar

Corporate

 

Stephen H. McNulty

Corporate

 

Dennis P. McNamara

Acuna, Mexico

 

Yousef M. Heidari

Union City, California

 

Hom-Ming Chang

Wujiang, China

 

Keith D. Wheaton

Union City, California

 

Curtis W. Campbell

Union City, California

 

 

 



 

--------------------------------------------------------------------------------